—Judgment, Supreme Court, Bronx County (William C. Donnino, J.), rendered July 10, 1991, convicting defendant after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
The credible evidence at trial established that defendant, in the company of unapprehended accomplices, mugged the complainant, beat him, and robbed him of cash, a jacket, and subway tokens. The complainant recognized defendant from the neighborhood. Shortly after, during a police canvas of the neighborhood, the complainant spontaneously and voluntarily pointed out defendant, saying "that’s the man.” Subway tokens and four $20 bills were recovered from defendant’s sock. At the Mapp hearing, the court denied defendant’s application to call the complainant as a witness. We find no basis to disturb the hearing court’s findings that no police arranged identification procedure occurred, that the identification by the complainant was voluntary, that no suggestiveness attached to the complainant’s identification, and accordingly, defendant had no right to call the complainant (see, People v Chipp, 75 NY2d 327, 337-338; People v Peterkin, 75 NY2d 985, affg 151 AD2d 407). Concur — Carro, J. P., Rosenberger, Ellerin and Asch, JJ.